Title: From George Washington to Thomas Wharton, 9 August 1777
From: Washington, George
To: Wharton, Thomas



Sir
Camp near Germantown [Pa.] Augt 9th 1777

I am this moment favor’d with your Letter of Yesterday, covering a Complaint of William McIlvaine Esqr. against Major or Captain Sims—The Corps to which he belongs is at present in Trenton.
I shall take the earliest opportunity of having this matter strictly enquir’d into, & if Sims is found guilty of the charge, he shall make such satisfaction as Mr McIlvaine will deem sufficient, or (in case of his refusing so to do) he shall become amenable to the Powers of Civil Law

in such manner as it directs. I have the Honor to be with high Esteem Your mo: Obedt servant

Go: Washington

